Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145093                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ____________________________________                                                                    Brian K. Zahra,
                                                                                                                     Justices
                                                                   SC: 145093
  In re P.M. WILSON, Minor.                                        COA: 304689
                                                                   Branch CC Family Division:
  ____________________________________                             10-004457-NA

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,

  v

  DONALD FRICK,
           Respondent-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the February 21, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2012                        _________________________________________
           h0529                                                              Clerk